                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

REYNALDO YBARRA ZAMORA,                          §
TDCJ No. 1989227,                                §
     Petitioner,                                 §
                                                 §
V.                                               §           A-18-CV-787-LY
                                                 §
LORIE DAVIS,                                     §
     Respondent.                                 §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. § 636(b) and Rule 1(e) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrates.

       Petitioner, Reynaldo Zamora, is pro se in this matter and was granted leave to proceed in

forma pauperis. Before the Court are Petitioner’s Application for Writ of Habeas Corpus under 28

U.S.C. § 2254 (ECF No. 1), Respondent’s Answer (ECF No. 8), and Petitioner’s Reply (ECF

No. 12). For the reasons set forth below, the undersigned recommends that Petitioner’s Application

for Writ of Habeas Corpus be denied.

                                 STATEMENT OF THE CASE

       According to Respondent, the Director has lawful and valid custody of Petitioner pursuant

to a judgment and sentence of the 22nd Judicial District Court of Hays County, Texas. A jury found
Petitioner guilty of aggravated kidnapping, and the trial court assessed punishment at a term of sixty

years confinement.

       A.      Background

       The First Court of Appeals summarized the testimony presented at Petitioner’s trial as

follows:

               In 1986, the complainant and a friend, both then girls under the age of ten,
       were walking down a street in Hays County, Texas. A white Corvette pulled up
       beside them, and the driver asked whether they knew the location of a mutual friend,
       Vera. The driver identified himself as “Ray Zamora” and claimed to be Vera’s uncle.
       He asked the girls to help him find Vera, and they agreed. After driving around the
       town, he dropped the complainant’s friend off at the same location where he had
       found them.

               The complainant also attempted to leave the car, but Zamora pulled her by her
       hair and forced her to remain as he sped away. With one hand, Zamora grasped the
       complainant’s chest under her shirt. With the other hand over her clothes, he touched
       and squeezed her vagina. Zamora then dropped the complainant off at her bus stop,
       and he threatened that if she told anyone anything about the incident he would “come
       back for” her. The complainant nonetheless informed the police.

               Zamora was arrested. The complainant and her friend were able to identify
       his white Corvette as the same one that their kidnapper drove. While the girls initially
       had difficulty identifying a suspect, they each selected Zamora’s photograph from a
       photo lineup.

               Zamora posted bond and was released from jail. He later testified that shortly
       thereafter he was involved in a car accident and was in a coma for 52 days, which
       caused him to forget his arrest. Zamora failed to appear in court, and a new warrant
       was issued for his arrest.

               Twenty-seven years later, in 2013, Zamora was arrested on the outstanding
       warrant in Hays County. He filed a motion to dismiss the 1986 kidnapping charges
       against him due to violation of his right to a speedy trial. Zamora claimed that he had
       been arrested several times between 1986 and 2013, including arrests in Maverick
       County, Travis County, and the Commonwealth of Kentucky. He argued that at no
       point during these arrests, some of which resulted in convictions and imprisonment
       in state custody, was he made aware of the ongoing charges against him in Hays
       County, nor was any attempt made to bring him to trial there.


                                                  2
        During his arrest in Maverick County in 1992, Zamora was found with
multiple sets of identification cards, some of which were in the name of “Enrique
Mata Jimenez.” Zamora appeared on the Maverick County charges as Enrique Mata
Jimenez, and he applied for counsel as an indigent under the same name. Zamora
claimed that “Jimenez” was the name of his Mexican brother, and he gave an
alternate spelling of his name (“Jimmenz”) when testifying in this case. At some
point later, Zamora left custody without being paroled; an escape warrant from
Maverick County identified his name as “Enrique Mata–Jimenez” but listed in the
comments “Reynaldo Ybarra–Zamora.” Zamora claimed that he did not escape
custody in Maverick County, but instead he was brought to the border as an illegal
immigrant and told to return to Mexico.

         In his motion to dismiss the kidnapping charges, Zamora noted a few specific
incidents when he was in custody, and he contended that Hays County was negligent
in bringing him to trial. First, in 2000, Zamora was incarcerated in Kentucky, due in
part to the fugitive warrant from Hays County, which failed to extradite him. Second,
Zamora was incarcerated on other charges in Maverick County in 2002, under the
same name and date of birth as listed in the Hays County warrant. He was paroled in
2005. Third, in 2007, he was arrested in Austin. His parole on the Maverick County
conviction was revoked in 2008, only for him to be paroled again in 2010.

        Zamora alleged that his kidnapping defense would be prejudiced by the lack
of a speedy trial because he would not be able to secure alibi evidence from two
witnesses who had passed away. He specifically claimed that at the time he was
alleged to have committed the kidnapping, he was working in Colorado with
“Colonel Sanders” and “Dr. Darryl Havert.” Zamora testified that both of these
witnesses passed away in 2007. He argued that because he and his brother, Enrique
Mata Jimenez, looked alike, that Jimenez probably had committed the kidnapping
while using his identity. He also claimed that no one knew where his brother was,
and he was incapable of finding him. Zamora provided no other proof of these
assertions beyond his testimony.

        At the hearing on the motion to dismiss, the State presented evidence that
Zamora had a history of using different aliases and dates of birth when in custody.
In addition to his appearance as “Enrique Mata Jimenez,” he would alternate between
spelling his name as “Raynaldo” and “Reynaldo,” switch his middle and last names,
and give his date of birth as being in either 1954 or 1958.

        The State stipulated that a number of items of evidence relating to the case
were missing. These included items purchased from a gas station while Zamora was
with the two girls, hair samples and fingerprints from the girls, the original
fingerprint card taken from Zamora during the 1986 arrest, photos of the Corvette,
hair samples taken from the Corvette, and the girls’ original recorded statements. The


                                          3
        State also conceded that the hair samples taken from the Corvette did not match the
        girls’ samples, and thus was exculpatory evidence.

                 The trial court denied the motion to dismiss, and wrote on the docket sheet
        that the delay was attributable to Zamora’s “own actions, lack of previous request for
        speedy trial” and that there was a “lack of prejudice” to him under the circumstances.

               After Zamora’s initial motion to dismiss but before voir dire, the State
        admitted that the Department of Criminal Justice Parole Division had sent a request
        to Hays County in 2010, asking about the status of the kidnapping cases. However,
        Hays County was unable to locate the file on the kidnapping charges, and at that time
        it was able to locate only the indictment, motion for continuance, and capias
        warrants. The State conceded that it was unable to replicate the file until 2013.
        Zamora asked the court to reconsider the motion for to dismiss, but the trial court
        once again denied the motion.

                 A jury convicted Zamora of aggravated kidnapping.1 The court assessed
        punishment at 60 years’ imprisonment. Zamora moved for a new trial, claiming that
        the trial court erred by denying his motion to dismiss for lack of a speedy trial. The
        motion was overruled by operation of law, and Zamora appealed.

Zamora v. State, No. 01-15-00367-CR, 2016 WL 3221150, at *1-2 (Tex. App.– Houston [1st Dist.]

2016, pet. ref’d). On appeal Petitioner asserted his right to a speedy trial was violated. Id. The

appellate court denied the claim on the merits, and the Court of Criminal Appeals denied a petition

for discretionary review. (ECF No. 9-9). The United States Supreme Court denied Petitioner’s

petition for writ of certiorari on May 30, 2017. Zamora v. Texas, 137 S. Ct. 2196 (2017).

        Petitioner sought a state writ of habeas corpus, alleging he was denied the effective assistance

of counsel (failed to investigate missing evidence regarding identity); counsel failed to investigate

the State’s “missing evidence” and move for a directed verdict on the basis of a Brady claim; the

appellate court erred in denying his speedy trial claim; and he is actually innocent because the State

lost exculpatory evidence. (ECF No. 9-32 at 50-54; ECF No. 9-33 at 1-8). The habeas trial court,


        1
          Petitioner did not testify at trial and the jury deliberated for approximately one hour before reaching
a verdict. (ECF No. 9-33 at 42).

                                                       4
which was also the convicting court, summarily denied relief without a hearing, and the Court of

Criminal Appeals denied the writ without written order. (ECF No. 9-33 at 40; ECF No. 9-31).

       B.      Petitioner’s Grounds for Relief

       In his federal habeas petition Petitioner asserts:

       1.      He was denied the effective assistance of counsel because counsel failed to
               investigate “the missing evidence to his client’s identity”;

       2.      He was denied the effective assistance of counsel at trial because trial counsel failed
               to “investigate the state’s missing evidence and motion for a direct verdict in
               violation of a Brady claims”;

       3.      He was denied his right to a speedy trial; and

       4.      He is actually innocent.

       C.      Exhaustion of State Court Remedies

       Respondent does not contest that Petitioner has exhausted his state court remedies regarding

the claims brought in this application. A review of the state court records submitted by Respondent

shows that Petitioner has properly raised these claims in previous state court proceedings.

                                            ANALYSIS

       A.      The Antiterrorism and Effective Death Penalty Act of 1996

       The Supreme Court summarized the basic principles established by the Court’s many cases

interpreting the 1996 Antiterrorism and Effective Death Penalty Act (“AEDPA”) in Harrington v.

Richter, 562 U.S. 86, 97-100 (2011). Section 2254(d) permits the granting of federal habeas relief

in only three circumstances: (1) when the state court’s decision “was contrary to” federal law as

clearly established by the holdings of the Supreme Court; (2) when the state court’s decision

involved an “unreasonable application” of such law; or (3) when the decision “was based on an



                                                  5
unreasonable determination of the facts” in light of the record before the state court. Id. at 100 (citing

Williams v. Taylor, 529 U.S. 362, 412 (2000)).

        Under the “contrary to” clause, a federal habeas court may grant the writ if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if the

state court decides a case differently than the Supreme Court on a set of materially indistinguishable

facts. Thaler v. Haynes, 559 U.S. 43, 47 (2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003). Under

the unreasonable application clause of § 2254(d), a federal court may grant the writ if the state court

identifies the correct governing legal principle from the Supreme Court’s decisions, “but

unreasonably applies that principle to the facts of the prisoner’s case.” Dowthitt v. Johnson, 230

F.3d 733, 741 (5th Cir. 2000) (quotation marks and citation omitted). Where, as here, the

state-court’s denial of a petitioner’s claims is unexplained, a federal habeas court reviews the state

court’s “ultimate decision” for reasonableness. Floyd v. Vannoy, 894 F.3d 143, 161 (5th Cir. 2018).

The federal habeas court “must hypothesize the reasons that supported, or could have supported, the

denial consistent with Supreme Court precedent. The decision is an ‘unreasonable application’ under

28 U.S.C. § 2254(d) only if, after this hypothetical inquiry, [the federal habeas court] determine[s]

there was no reasonable basis for it.” Id. (internal citations omitted).

        B.      The Strickland Standard

        Ineffective assistance of counsel claims are analyzed under the well-settled standard set forth

in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on an ineffective assistance of counsel

claim, the petitioner must establish counsel’s performance was deficient and the deficient

performance prejudiced the defense. Id. at 687. A habeas petitioner has the burden to prove both

prongs of the Strickland test. Rogers v. Quarterman, 555 F.3d 483, 489 (5th Cir. 2009); Blanton v.


                                                    6
Quarterman, 543 F.3d 230, 235 (5th Cir. 2008). Unless the petitioner demonstrates both deficient

performance and prejudice it “cannot be said that the conviction . . . resulted from a breakdown in

the adversary process that renders the result unreliable.” Strickland, 466 U.S. at 687.

       When deciding whether counsel’s performance was deficient, the Court “must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the circumstances, the

challenged action might be considered sound trial strategy.” Id. at 688-89. Federal habeas courts

presume that counsel’s choice of trial strategy is objectively reasonable unless clearly proven

otherwise. Id. at 689. Counsel’s strategic choices, made after a thorough investigation of the law and

facts relevant to plausible options, are virtually unchallengeable. Id. at 673; Pape v. Thaler, 645

F.3d 281, 289-90 (5th Cir. 2011). Additionally, the reasonableness of counsel’s actions is weighed

in light of the defendant’s own statements and actions. Strickland, 466 U.S. at 691. When

considering a state court’s application of Strickland, the Court’s review must be “doubly

deferential,” to afford “both the state court and the defense attorney the benefit of the doubt.” Woods

v. Donald, 135 S. Ct. 1372, 1376 (2015) (citing Yarborough v. Gentry, 540 U.S. 1, 6 (2003)).

       C.      Merits

       1.      Ineffective Assistance of Counsel - Failure to investigate

       Petitioner asserts counsel’s performance was deficient because counsel failed to investigate

“the missing evidence to his client’s identity.” He contends “the original fingerprints taken during

the 1986 arrest were not his.” (ECF No. 1 at 6). He also alleges “Counsel has failed to investigate

and submit the state to account for the lost evidence and authenticate SX 12 [the photo line-up




                                                  7
shown to the victim shortly after the crime].” (ECF No. 1 at 11). In response to this claim counsel

states:

          I spent 212.50 hours preparing and investigating Mr. Zamora’s cases.
                                                    ***
          I saw and visited with Mr. Zamora at the Hays County Court House at least fourteen
          (14) times in the preparation and investigation of his cases. . . .
          I investigated the States’ (sic) missing evidence as to Mr. [Zamora’s] identity.
          In regard to the finger print evidence, my finger print expert said that copies of the
          finger print cards were as satisfactory as the originals in making an analysis. The
          State’s finger print expert agreed.

(ECF No. 8-2 at 2).

          Petitioner makes only a conclusory allegation that counsel failed to adequately investigate

his case. Counsel avers he did investigate the facts and evidence in Petitioner’s case. In denying

Petitioner’s state habeas application, the state court implicitly found counsel’s statement that he

thoroughly investigated Petitioner’s case to be credible, a finding entitled to deference by this court.

See Marshall v. Lonberger, 459 U.S. 422, 433-34 (1983) (applying presumption of correctness to

implicit finding against the defendant’s credibility, where that finding was necessarily part of the

court’s rejection of the defendant’s claim); Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th Cir.

2001) (the “presumption of correctness not only applies to explicit findings of fact, but it also applies

to those unarticulated findings which are necessary to the state court’s conclusions of mixed law and

fact.”). Furthermore, the record supports the conclusion that counsel adequately investigated the

evidence produced by the State and the fact of the lost evidence; counsel thoroughly cross-examined

the State’s witnesses’ identification of Petitioner as the perpetrator of the crime and highlighted for

the jury that the State lost potential exculpatory evidence. After thoroughly reviewing the entire trial

transcript, the undersigned also concludes any additional investigation or challenge to the missing



                                                    8
evidence would be futile; the victims in this matter identified Petitioner as the perpetrator of the

crime and the jury by their verdict found this testimony credible. Accordingly, because Petitioner is

unable to establish a reasonable probability that, but for counsel’s alleged error, he would have been

acquitted, the state court’s denial of this claim was not an unreasonable application of Strickland.

        2.      Ineffective Assistance of Counsel - Failure to seek a directed verdict

        Petitioner contends he was denied effective assistance of counsel because counsel failed to

“investigate the state’s missing evidence and [move] for a direct verdict [based on ] a Brady claim.”

He argues “[c]ounsel’s failure to investigate and the los[s] of evidence has imposed a showing of

prejudice to the defense . . . No Corvette, no crime scene; hair samples taken from the Corvette did

not match the girl’s samples thus exculpatory evidence.” (ECF No. 1 at 12). He further alleges the

signature on a credit card receipt purportedly establishing he was the individual who lured the girls

into the car and then stopped for gas “was not his.” (ECF No. 1 at 6).

        Counsel’s competence is presumed, and it is the burden of a habeas petitioner to rebut this

presumption. See Strickland, 466 U.S. 688-89. Counsel’s performance is not unconstitutionally

defective or prejudicial if counsel fails to make a nonmeritorious motion. Green v. Johnson, 160 F.3d

1029, 1037 (5th Cir. 1998). Defense counsel’s failure to move for a directed verdict may be

considered reasonable trial strategy if counsel reasonably concludes the testimony of a victim and/or

witness was legally sufficient to establish guilt. Burston v. Caldwell, 506 F.2d 24, 28 (5th Cir. 1975)

(“The failure of petitioner’s counsel to move for a directed verdict did not render [counsel’s]

assistance ineffective where there was possibly sufficient evidence of guilt to support a guilty verdict

and no reason to believe that such a motion would be granted.”). A directed verdict may properly

be denied where, as in this matter, there is testimony from the victim that the defendant was the


                                                   9
perpetrator of the crime, which testimony is supported by circumstantial evidence. See Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). Therefore, because Petitioner has not

established his counsel’s performance was deficient or prejudicial, the state court’s denial of this

claim was not an unreasonable application of Strickland.

       3.      Speedy Trial

       Petitioner alleges his right to a speedy trial was violated, a claim he raised on appeal. He

contends “the panel in reviewing the record failed to review its legal determination de novo. The 1st

Court of Appeals erred in its analysis.” (ECF No. 1 at 7).

       In denying this claim on appeal, the state appellate court applied the test set forth in Barker

v. Wingo, 407 U.S. 514, 530 (1972). Whether the constitutional right to a speedy trial is violated is

determined by a balancing process of four factors: (1) length of delay, (2) reason for the delay, (3)

the defendant’s assertion of his right, and (4) the prejudice to the defendant. Unless the delay is

presumptively prejudicial, there is no need to inquire into the remaining three factors. Id.

       After examining the facts and circumstances of Petitioner’s speedy trial claim, the Texas

Court of Criminal Appeals concluded:

       Based on our analysis of the Barker factors, one factor (the length of the delay)
       weighs in Zamora’s favor, but two (the reason for the delay and assertion of the right)
       weigh against him, and the fourth does not add to either side. The evidentiary record
       shows that Zamora repeatedly evaded trial and failed to assert his speedy trial right.
       We conclude that the trial court correctly exercised its discretion by denying
       Zamora’s motion to dismiss.

Zamora, 84 S.W.3d at 648.

       The Texas appellate court’s application of the Barker factors was not unreasonable, and is

supported by the record in this matter. Petitioner has not overcome the presumption of correctness



                                                 10
applicable to the state court’s findings of fact underpinning its conclusion that Petitioner’s right to

a speedy trial was not violated.

       4.      Actual Innocence

       Petitioner asserts a “claim of Actual Innocence,” asserting “his incarceration is a direct

violation of the DUE PROCESS [CLAUSE] OF THE 14th Amend.,” citing “ineffective assistance

of counsel . . . and the state’s nondisclosure of exculpatory evidence, under Brady claim.” (ECF

No. 1 at 7). In asserting this claim in his state habeas action, Petitioner alleged:

       Constitutional errors caused the incarceration of someone who is actually innocent.
       The supporting evidence of actual innocence is on the pretrial record, but counsel
       failed to bring such evidence forward to the jury’s attention . . . What is indisputable
       is that the State’s loss of evidence may deprive a defendant of the Right to a fair
       trial. . . . Absence of evidence in a criminal case is basis for reasonable doubt.

(ECF No. 9-33 at 7).

       A true actual innocence claim is not itself an independent ground for federal habeas corpus

relief. See McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (citing Herrera v. Collins, 506 U.S. 390,

404-05 (1993)); Reed v. Stephens, 739 F.3d 753, 766 (5th Cir. 2014) (collecting cases). Broadly

construing this claim, the undersigned notes Petitioner presents a claim of legal, rather than factual,

innocence. See Johnson v. Hargett, 978 F.2d 855, 859-60 (5th Cir. 1992) (“The Supreme Court has

made clear that the term ‘actual innocence’ means factual, as opposed to legal, innocence – ‘legal’

innocence, of course, would arise whenever a constitutional violation by itself requires reversal,

whereas ‘actual’ innocence, as the Court stated in McCleskey [v. Zant, 499 U.S. 467 (1991) ], means

that the person did not commit the crime.”).

       Petitioner has not established his legal innocence pursuant to the alleged errors in his criminal

proceedings. The elements of a Brady claim are: (1) the evidence at issue must be favorable to the


                                                  11
accused; (2) the evidence must have been suppressed by the State, either willfully or inadvertently;

and (3) the evidence must be “material” to the defendant’s guilt or punishment. Banks v. Dretke, 540

U.S. 668, 691 (2004). The good or bad faith of the prosecution in suppressing the evidence is

irrelevant. Kyles v. Whitley, 514 U.S. 419, 432 (1995) (citing Brady v. Maryland, 373 U.S. 83, 87

(1963)). The Brady doctrine is not implicated in this matter because the allegedly exculpatory

evidence was not suppressed by the State, the evidence was lost by the State.

        To be entitled to relief on a claim of lost evidence, the exculpatory value of the evidence must

be apparent before the evidence was destroyed. California v. Trombetta, 467 U.S. 479, 489 (1984).

If the exculpatory value of the purportedly destroyed evidence was in question, the failure of law

enforcement to preserve the evidence does not violate the Due Process Clause absent a showing of

bad faith. Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988) (“unless a criminal defendant can show

bad faith on the part of the police, failure to preserve potentially useful evidence does not constitute

a denial of due process of law.”). Petitioner makes only a conclusory and unsupported assertion that

the State or the police department destroyed any evidence, rather than simply losing the evidence.

At best, he makes only a conclusory and unsupported allegation that these entities acted in bad faith.

Petitioner’s conclusory allegations are insufficient to establish an entitlement to habeas relief. See

Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000) (holding speculative or conclusory allegations

cannot support a Brady claim); Schlang v. Heard, 691 F.2d 796, 799 (5th Cir. 1982) (“Mere

conclusory statements do not raise a constitutional issue in a habeas case.”). Petitioner makes no

showing of bad faith and the record belies such a claim. Accordingly, to the extent the state court

construed this claim as asserting a violation of Brady or Youngblood, the state court’s denial of relief

was not an unreasonable application of federal law.


                                                  12
        To the extent Petitioner asserts the evidence was insufficient to sustain his conviction, his

claim also fails. The controlling federal law with regard to an insufficiency of the evidence claim is

stated in Jackson v. Virginia, 443 U.S. 307 (1979). To be entitled to relief on a sufficiency of the

evidence claim, a petitioner must prove that no rational trier of fact could have found the existence

of facts necessary to establish guilt beyond a reasonable doubt. Jackson, 443 U.S. at 324-26. When

applying this standard, all evidence is viewed in the light most favorable to the prosecution, and all

credibility choices and conflicts in the evidence are resolved in favor of the verdict. Id. at 319;

Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir. 2005). A federal habeas court “must defer to the

factual findings in the state court proceedings,” and “respect the ability of the fact-finder to evaluate

the credibility of the witnesses.” Knox v. Butler, 884 F.2d 849, 851 (5th Cir. 1989).

        In this matter, the jury’s decision was predicated on circumstantial evidence and the

testimony of the victims and the testimony of the investigating officers and circumstantial evidence.

The credibility of witnesses is generally beyond the scope of review in a federal habeas corpus

proceeding applying Jackson. See Schlup v. Delo, 513 U.S. 298, 330 (1995); Ramirez v. Dretke, 398

F.3d at 695. Additionally, circumstantial evidence is sufficient to support a conviction under the

Jackson standard. Green v. Johnson, 160 F.3d 1029, 1047 (5th Cir. 1998); Schrader v. Whitley, 904

F.2d 282, 287 (5th Cir. 1990). Accordingly, the evidence was sufficient to sustain Petitioner’s

conviction and the state court’s denial of this claim as construed to be a Jackson claim was not an

unreasonable application of federal law.

        Petitioner has not established an independent constitutional violation occurring in his state

criminal proceedings and, accordingly, the state appellate court’s denial of his claim that he is

“actually innocent” was not contrary to or an unreasonable application of federal law. See Reed v.


                                                   13
Stephens, 739 F.3d753, 766 (5th Cir. 2014) (collecting cases holding a “free-standing” claim of

actual innocence is not cognizable in a federal habeas action); Foster v. Quarterman, 466 F.3d 359,

367 (5th Cir. 2006).

                                     RECOMMENDATION

       It is, therefore, recommended that Petitioner’s Application for Writ of Habeas Corpus (ECF

No. 1) be DENIED.

                            CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C.

§ 2253(c)(1)(A). Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, the district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.

       A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained

the requirement associated with a “substantial showing of the denial of a constitutional right” in

Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id.

       In this case, reasonable jurists could not debate the denial of the section 2254 petition, nor

find that the issues presented are adequate to deserve encouragement to proceed. Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529 U.S. at 484). Accordingly, it is respectfully

recommended that the Court not issue a certificate of appealability.


                                                 14
                                          OBJECTIONS

       The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. Battles v. United

States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the district court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

district court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-153 (1985).

       SIGNED on June 5, 2019.




                                             _____________________________________
                                             MARK LANE
                                             UNITED STATES MAGISTRATE JUDGE




                                                 15
